Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/21 has been entered.
 The claims are not amended.  Claims 1-39,41-47,79,92-114 and 116-119  are pending.
Claim Rejections - 35 USC § 103
Claims 1-39,41-47,79,92-114,116-119   is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrljic ( 2015/0305390 ) in view of Teranishi ( 4379084).
For claims 1-7,11,15-21,24-25,26,27,30,32,33,34,36,37,47,81 Vrljic discloses meat substitute product.  The product comprises muscle replica, plant-based adipose and connective tissue.  Coacervates that include one or more proteins can be used to help bind the ingredients to each other.  The muscle replica and connective tissue comprises isolated and purified plant protein such as pea globuline, pea albumin, lentil protein,zein, chickpea protein, lupine protein, legume protein, mixture thereof etc..  The adipose replica comprises isolated plant protein, one or more oil and lecithin.  The oil is selected from the group consisting of  corn oil, olive oil, sunflower oil, flaxsee oil, palm oil, shea butter, cocoa butter, etc..  and combination thereof.  The adipose replica has a fat release temperature from 23 degrees C to 301 degrees C.  The one or more isolated and purified proteins can comprise an abundant protein that comprises  up to 80% of the total protein and can be from sources as set forth in paragraphs 0115-0119.  In some embodiments, proteins can be subjected to freeze alignment to 
The adipose replica is equivalent to the claimed one or more agent release system; the muscle replica and the connective tissue replica is equivalent to the claimed one or more meat structured protein product.
Vrljic does not specifically disclose the emulsion comprising one or more agents to be released and the type of emulsion and agent as in claims 1,117-118, the specific sizes as in claim 6, the proportion as in claim 7, the composition as in claims 8-10, the amount of binding agent as in claims 11-12, the distribution as in claims 22-23, the specific proportion of as in claim 29, the emulsifier as in claim 35, the lipid as in claims 38-39, the agent to be released as in claims 41-44, the amount of fiber as in claim 45, the specific formulations as in claims 46-47, the agent to be released as in claim 79, the color agent as in 
Teranishi discloses protein material having an emulsion dispersed therein, which emulsion contains both oil and water phases.  The external phase of the emulsion being an oil phase.  The emulsion is a water in oil ( W/O) type.  Inclusions of flavoring agent in the water phase of the emulsion is essential not only to minimize the loss of the flavoring agent which would occur during the formation into fibers, but also to impart the excellent flavor-sustaining power to the final product.  However, this essential requirement should not construed as excluding the possibility of adding an oil-soluble flavoring agent to the oil phase.  If flavoring agents are added to the emulsion and the protein material respectively are different from each other, a pleasing and sophisticated taste different from that given by a single flavoring agent can be appreciated.  It is a preferred embodiment to add extra flavoring agent to the aqueous material of protein separately from the addition of the flavoring agent to the water phase of the dispersed emulsion.  The fibrous protein material may be used as a material for meat product such as hamburger, sausage, etc.. ( see columns 1-4 and the examples)
	The agent to be released is an intended use of the product which does not determine the patentability of the product.  In any event, Vrljic discloses the adipose replica containing plant oil which can be modified with flavoring or other agents to recapitulate the taste and smell of meat during and after cooking.  Thus, it would have been obvious to one skilled in the art to add flavoring, aroma, coloring , tasting , protein,water etc.. or any components that are known to be associated with meat product to be released to optimize the meat replica product to be as closed to actual meat as possible. It would also have been an obvious matter of choice to select any type of agent depending on the flavoring, coloring, taste etc.. desired.  The selection of agent would have been within the skill of one in the art through routine experimentation.  Vrljic discusses the possible flavorings, odorants, aroma associated with meat product.  Optimization so that the most closely resemble to real product is .
Response to Arguments
Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive.

In paragraph 10, the declaration states that Vrljic describes a gelled oil-in-water emulsion and the substitution with water-in-oil emulsion of Teranishi is not possible.  This statement is not supported by factual evidence.  The declaration does not provide any testing or evidence to show the impossibility 
In the response, applicant argues that Vrljic is entirely devoid of any teaching or suggestion of a water-in-oil emulsion and that the creation of a plant-based adipose replica requires stabilization of the oil in water emulsion as set forth in paragraph 0188.  Applicant also points to paragraph 0182.  This argument is not persuasive.  Vrljic discusses the stabilization of the emulsion and paragraph 0188 discloses an oil in water emulsion.  However, the discussion pertaining to stabilization of the emulsion is not a disclosure that other type of emulsion cannot be used.  The discussion would have readily suggested to one skilled in the art that regardless of the type of emulsion, it must be stabilized to be functionally effective.  Thus, if a water in oil emulsion is used, the emulsion also must be stabilized.  It is known in the art as shown in Vrljic and Teranishi that emulsion whether it is oil in water or water in oil is stabilized by the use of emulsifier, polysaccharides such as xanthan gum, the way it is prepared such as to be non-fluidizing at ambient temperature etc..  Regardless of which type it is , the emulsion is to be 
Applicant further compares O/W emulsion such as milk versus W/O emulsion such as margarine and argues that they are chemically and structurally unique such that it would not occur to one having ordinary skill in the art to substitute one type of emulsion for the other.  This argument is not persuasive  because the emulsions that applicant is comparing are two distinct type of products that are utilized individually.  However, the case is not the same as the emulsion disclosed in Vrljic and Teranishi which is mixed with other ingredients to form a product and both types of emulsion are disclosed to be combinable with protein to form meat substitute product.
Applicant further argues that any attempt to substitute the presently claimed water-in-oil emulsion with an oil-in-water emulsion of Vrljic would neither sequester nor protect the water soluble agent because the agent will be in the continuous phase of the O/W emulsion.  This argument is not persuasive because it is not suggested to substitute the claimed emulsion with the Vrljic emulsion.  Furthermore, the function of sequestering the water soluble agent pointed out by applicant is shown in Teranishi which teaches to add water soluble flavoring agent in the water phase to sequester it from the oil phase.

Applicant argues the substitution would materially alter the Vrljic product in such a manner that would render the Vrljic product inoperable for its intended purpose.  This argument is not persuasive because it is not supported by factual evidence.  Attorney’s argument does not equate to evidence.
Applicant refers to the declaration which is not found to be persuasive as explained above.
Applicant further argues that the disclosure in paragraph 0159 is not part of the prior art and may not be used to support the Office’s rationale in applying the art of record.  The paragraph is not used as prior art.  The paragraph is pointed out to show that applicant has not established any criticality or unexpected result over the emulsion types.  The types of emulsion to be used in meat-like product are clearly taught in Vrljic and Teranishi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 13, 2021
/LIEN T TRAN/               Primary Examiner, Art Unit 1793